Citation Nr: 1822513	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO. 10-22 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar spine disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected lumbar spine disability.

3. Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

4. Entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability.

5. Entitlement to a compensable disability rating for service-connected hearing loss.


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1967 to June 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey and Baltimore, Maryland. Jurisdiction of the claims file is now with the RO in New York, New York.

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral knee disabilities did not manifest in service, are not etiologically related to his active service, and are not related to or aggravated by a service-connected lumbar spine disability.   

2. Throughout the period on appeal, the Veteran's lumbar spine disability has not been manifested by ankylosis of the thoracolumbar spine or incapacitating episodes of Intervertebral Disc Syndrome having a total duration of at least 6 weeks requiring bedrest and treatment by a physician.

3. Throughout the period on appeal, the Veteran's hearing loss has been manifested by no worse than Level II hearing in his right ear and Level III hearing in his left ear.





CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative joint disease of the left knee have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

2. The criteria for service connection for degenerative joint disease of the right knee have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3. The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine have not been met. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

4. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by an April 2007 letter. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded several in-person examinations. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claims.

The case was remanded in August 2017 in order to retrieve outstanding records concerning the Veteran's cervical spine, and to provide the Veteran examinations to determine the nature and etiology of his bilateral knee disabilities, as well as the current severity of his lumbar spine and hearing loss disabilities. The Veteran's records were retrieved and the Veteran was afforded in-person examinations in November 2017. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

II. Service Connection for Bilateral Knee Disabilities

The Veteran contends that his degenerative joint disease of the bilateral knees is a result of his service-connected lumbar spine disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran demonstrates a current disability. The Veteran was diagnosed with degenerative joint disease of the bilateral knees in 1984. 

The Veteran contends his bilateral knee disorders are etiologically related to his service-connected lumbar spine disorder. However, the preponderance of the evidence is against the Veteran's claim.

The record is absent of any competent evidence suggestive of a nexus between the Veteran's lumbar spine disorder and his bilateral knee disorders.

At a VA examination in December 2007, the examiner opined that the Veteran's bilateral knee disorders were not etiologically related to his service or his lumbar spine disorder. Specifically, the examiner noted the Veteran's service treatment records were absent of any complaints of bilateral knee pain. Further, the examiner noted that there is no evidence that lumbar spine degenerative joint disease can cause bilateral knee arthritis or degenerative joint disease.

At a VA examination in September 2016, the VA examiner opined that the Veteran's bilateral knee disorders were not etiologically related to his service or his lumbar spine disorder. Specifically, the examiner noted that the Veteran did not injure his knees in service and that degenerative joint disease is usually due to daily living, wear and tear, or genetics. Further, the examiner noted that there is no evidence that lumbar spine degenerative joint disease can cause bilateral knee arthritis or degenerative joint disease. The examiner also noted the Veteran had no leg weakness from his back, and thus no influence on his knees.

Upon VA examination in November 2017 the VA examiner opined that the Veteran's bilateral knee disabilities are less likely than not due to or aggravated by his service-connected lumbar spine disorder. Specifically, the examiner noted there was a 13 year time gap between the Veteran's diagnoses.

The December 2007, September 2016, and November 2017 VA examiners provided opinions that are against the Veteran's claims. The opinions provided by the VA examiners are considered competent and probative evidence. The VA examiners provided the Veteran with in-person examinations, reviewed the claims file and provided medical opinions supported by adequate explanation.

The Veteran's service treatment records are absent of any symptoms of, treatment for, or diagnosis of knee disorders. The Veteran was diagnosed with degenerative joint disease in 1984, more than 6 years after separation from service. As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of bilateral knee disorders in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for bilateral knee disorders may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Further, there is no objective medical evidence of a direct nexus between the Veteran's bilateral knee disorders and his active service. The Veteran's service treatment records are absent of any injury to or treatment of his knees. The Veteran's treatment records following separation from service are absent of any indication that the Veteran's bilateral knee disorders are related to service. 

The Veteran maintains that his lumbar spine disorder has caused his bilateral knee disorders. However, while the Veteran is competent to report symptoms that he perceives through his own senses, he is not competent to establish a nexus through his own lay assertions. The Veteran is not competent to offer an opinion as to the etiology of his disabilities due to the medical complexity of the matters involved. Degenerative joint diseases require specialized training for determinations as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service. See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Absent competent, credible, and probative evidence of a nexus between the Veteran's bilateral knee disabilities and his active service, the Board finds that his bilateral knee disorders are not etiologically related to service. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."). Accordingly, service connection for bilateral knee disabilities is denied. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

III. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104 (a) (2012). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Increased Rating for a Lumbar Spine Disorder

The Veteran's lumbar spine disorder is rated as 40 percent disabling under Diagnostic Code 5242. Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). Ratings under the General Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The disabilities of the spine that are rated under the General Formula include degenerative arthritis of the spine (Diagnostic Code 5242).  Under that Code, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. A rating of 100 percent requires unfavorable ankylosis of the entire spine. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2017). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Formula, Note (2) (See also Plate V). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note (5).

Disability of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, General Formula, Note (6).

Upon VA examination in August 2007, the Veteran's forward flexion was to 50 degrees. There was no indication the Veteran presented with ankylosis or IVDS. 

Upon VA examination in June 2016, the Veteran's forward flexion was to 60 degrees. The examiner noted no ankylosis. The examiner did note IVDS but indicated that the Veteran had not had any episodes requiring prescribed bed rest in the 12 months prior. The examiner also noted that the Veteran did not present with any other neurologic abnormalities such as bowel or bladder issues. 

Upon VA examination in November 2017, the Veteran's forward flexion was to 20 degrees. The examiner noted there was no ankylosis or IVDS of the spine. The examiner also noted that the Veteran did not present with any other neurologic abnormalities such as bowel or bladder issues. 

There is no indication in the Veteran's treatment records that he has presented with ankylosis of the spine at any point during the period on appeal. The Veteran's records are also absent of any episodes of IVDS requiring physician-prescribed bed rest. Further, the Veteran has not demonstrated with bowel or bladder issues.

As demonstrated above, the Veteran's service-connected lumbar spine disability has never been shown to result in ankylosis or require bed rest, either of which are required for an increased rating.  Accordingly, entitlement to a higher disability rating for degenerative disc disease of the lumbosacral spine is denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107 (b); 38 C.F.R. 3.102.





Increased Rating for Hearing Loss

The Veteran contends that his hearing loss results in difficulty understanding other people speak. The Veteran's bilateral hearing loss is currently rated as non-compensable. See 38 C.F.R. § 4.85. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85. Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests. The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test. The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss. The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity. For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII the percentage evaluation is 30 percent. See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. That numeral will then be evaluated to the next higher Roman numeral.

Upon VA audiological examination in December 2007, the Veteran's pure tone, in decibels, thresholds were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
5
30
40
23
96
LEFT
30
55
65
75
56
82

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of I for the right ear and IV for the left ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (IV) entered into Table VII produce a zero percent disability rating for hearing impairment. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes.





Upon VA audiological examination in March 2016, the Veteran's pure tone, in decibels, thresholds were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
40
45
75
75
59
96
LEFT
40
55
65
70
58
88

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of I for the right ear and II for the left ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (II) entered into Table VII produce a zero percent disability rating for hearing impairment. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes.

Most recently, the Veteran underwent a VA examination in November 2017.  Puretone thresholds, in decibels, were recorded as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
50
65
75
55
92
LEFT
30
60
65
75
58
82

These audiometric findings, as applied to Table VI, yield a Roman numeral designation of I for the right ear and II for the left ear. The Roman numeral designation for the right ear (I) along with the assigned Roman numeral designation for the left ear (III) entered into Table VII produce a zero percent disability rating for hearing impairment. Audiometric testing results from the VA examinations are probative and appear valid for rating purposes.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding other people. However, disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Here, mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating.

The preponderance of the evidence is against a finding of entitlement to a compensable disability rating for bilateral hearing loss. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

A disability rating in excess of 40 percent for a lumbar spine disorder is denied.

A compensable disability rating for hearing loss is denied.


REMAND

The Veteran was afforded a VA examination of the cervical spine in November 2017. However, the VA examiner did not opine as to the etiology of the Veteran's cervical spine disorder. An addendum opinion is therefore necessary to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion from an appropriate examiner as to the etiology of the Veteran's claimed cervical spine disability.  If the examiner determines that the requested opinion cannot be provided without first examining the Veteran, then schedule the Veteran for an appropriate examination.

Regardless of whether an examination is performed, the examiner is to answer the following questions:

a. Is it at least as likely as not that the Veteran's current cervical spine disability is proximately due to, the result of, or aggravated by his service-connected lumbar spine disability?

b. Is it at least as likely as not that the Veteran's current cervical is otherwise related to the Veteran's active service?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

2. After completion of the above and any other development deemed appropriate, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


